33 F.3d 57
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.IN RE: Estelle CLARK, Debtor,Estelle CLARK, Appellant,v.THE UNITED STATES DEPARTMENT OF HOUSING AND URBANDEVELOPMENT (HUD), Appellee,
No. 94-1034EM.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 9, 1994.Filed:  August 12, 1994.

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
Estelle Clark appeals the district court's order affirming the bankruptcy court's dismissal of her Chapter 13 petition.  Having carefully reviewed the record, we find no error of fact or law and conclude that an opinion would lack precedential value.  We reject as meritless Clark's judicial bias claim.  We affirm the district court without further discussion.  See 8th Cir.  R. 47B.